                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                    No. 7:02-CR-149-BR-1

UNITED STATES OF AMERICA                            )
                                                    )
                                                    )
              v.                                    )       ORDER ON PROBABLE CAUSE
                                                    )       AND DETENTION
                                                    )
ANTONIO DEVON WILLIAMS,                             )
                                                    )
              Defendant.                            )

       This matter came before the court today for a preliminary examination on the government's

motion for revocation of Defendant's supervised release and for a hearing on the government's

motion to detain Defendant pursuant to 18 U.S.C. § 3141 et seq.

       At the commencement of the consolidated hearings, Defendant indicated through counsel his

intention to waive the preliminary examination and detention hearing in this matter. Defendant and

his counsel executed the requisite paperwork memorializing Defendant's desire to waive the

preliminary examination and detention hearing in this case.       After conducting an inquiry of

Defendant and his counsel in open court, this court finds that Defendant has waived his right to a

preliminary examination and detention hearing knowingly and voluntarily and the court accepts

Defendant's waiver of his right to a preliminary examination and detention hearing.

       Based on Defendant's knowing and voluntary waiver, this court finds probable cause exists

to hold Defendant over for a hearing on the government's motion to revoke probation. Based on

Defendant's waiver of his right to a detention hearing, there is no condition, or combination of

conditions, that can be imposed which would reasonably assure Defendant's appearance and/or the

safety of another person or the community.
       Defendant is therefore committed to the custody of the Attorney General or a designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or held in custody pending appeal. Defendant shall be

afforded a reasonable opportunity to consult privately with defense counsel. On order of United

States Court or on request of an attorney for the government, the person in charge of the corrections

facility shall deliver Defendant to the United States Marshals for a court appearance.

       SO ORDERED, the 28th day of January 2019.




                                              United States Magistrate Judge




                                                 2
